Exhibit 10.27

 

AMENDED AND RESTATED TERM COST PLAN™ TCP® Agreement # 03-1907    July 19, 2006

 

BETWEEN

   -AND-

PRATT & WHITNEY CANADA CORP.

   GREAT LAKES AVIATION, LTD.

1000 Marie Victorin

   1022 Airport Parkway

Longueuil, Quebec

   Cheyenne, Wyoming

Canada J4G 1A1

   USA 82001

(hereinafter called “P&WC”)

   (hereinafter called “Customer”)

WHEREAS

 

A. Customer currently operates a fleet of 25 Beechcraft 1900D Airliner aircraft
(“Aircraft”), which Aircraft utilize Pratt & Whitney Canada Corp. PT6A-67D
engines.

 

B. P&WC has agreed to supply Customer with certain engine maintenance services
under a Fleet Management Program™ called a Term Cost PlanTM (TCP®), subject to
the terms and conditions attached hereto;

 

C. Unless otherwise defined, all capitalized terms hereunder shall have the
meaning ascribed to such terms at Article 1.0 hereof.

THE PARTIES HEREBY AGREE as follows:

 

1. For the duration of this Agreement, P&WC shall supply to Customer the Engine
Maintenance Services listed below at the TCP® Hourly Rate indicated below.

 

ENGINE MAINTENANCE SERVICES COVERED UNDER THIS AGREEMENT

•     Engine Overhauls

   Yes     

•     HSI Component Refurbishment

  

Yes

•     Basic Unplanned Engine Removals (BUER)

   Yes     

•     LCF Component Replacement

  

Yes

•     ADAS+ Maintenance

   Yes     

•     Rental Support

  

No

•     ECTM® Analysis

   Yes        

 

2. Customer agrees to comply with all of the terms and conditions attached
hereto, which form an integral part of this TCP®.

 

3. Customer agrees to pay the TCP® Hourly Rate indicated below and to comply
with all of the terms and conditions attached hereto, which form an integral
part hereof.

 

4. Agreement start date: April 1st 2004

Agreement end date: June 30th 2011

 

5. Customer’s Hourly Rate shall be XXXXXXX1 per Engine Flight Hour as of July 1,
2005.

 

--------------------------------------------------------------------------------

1 Material omitted pursuant to a request for confidential treatment. Omitted
material has been furnished separately to the SEC.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   i



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM COST PLAN™ TCP® Agreement # 03-1907    July 19, 2006

 

 

6. Customer acknowledges having read and understood the scope and all of the
terms and conditions of this Agreement, including but not limited to Annexes A
through K.

 

7. Each of P&WC, Customer and RACC acknowledge and agree that this Agreement
shall only remain effective for the duration of an agreement between P&WC and
RACC whereby RACC shall guarantee the performance of all of the Customer’s
financial obligations under this Agreement for an amount agreed upon between
P&WC and RACC (the “RACC Backstop Agreement”).

SIGNED in duplicate by the duly authorized representative of each party.

 

PRATT & WHITNEY CANADA CORP.     GREAT LAKES AVIATION, LTD.

 

   

 

Name:   Benoit Brossoit     Name:   Michael O. Matthews Title:   V.P. Service
Centres     Title:   Chief Financial Officer Date:       Date:   Date:

INTERVENTION

The undersigned, Raytheon Aircraft Credit Corporation, through its duly
authorized representative, hereby acknowledges having read the present TERM COST
PLAN™ TCP® Agreement # 03-1907 and agrees with the terms and conditions
contained therein, insofar as they may apply to Raytheon Aircraft Credit
Corporation.

 

RAYTHEON AIRCRAFT CREDIT CORPORATION

 

Name:

  Andrew A. Mathews

Title:

  President

Date:

 

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   i



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

TERM COST PLAN™

AGREEMENT

Scope, Terms, Conditions

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   ii

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

TABLE OF CONTENTS

 

1.0

     Definition    1

2.0

     Scope of Services and Engine Eligibility    4

3.0

     Exclusions    5

4.0

     Conditions of Sale    7

5.0

     Delivery    7

6.0

     Component Replacement    7

7.0

     Payment/ TCP® Hourly Rate Adjustment    8

8.0

     Taxes/Duties/Other Charges    9

9.0

     Hourly Rate Adjustment    10

10.0

     Parties’ Responsibilities    11

11.0

     DAC Services    13

12.0

     Delay    16

13.0

     Warranty & Limitation of Liability    16

14.0

     Non-Disclosure    17

15.0

     Termination    17

16.0

     Export Controls    19

17.0

     General Terms    20

Annex A - Engine List

   22

Annex B - LCF, HSI and Fuel Nozzle Kit Components

   24

Annex C - Scope of Services

   25

Annex D – On-Site Engine

   30

Annex E - Maintenance Tasks, Intervals and Operational Guidelines

   32

Annex F - Mission Profile and Operating Environment

   35

Annex G - Monthly Report Form

   36

Annex H - Wire Transfer Instructions

   37

Annex I – DAC Services

   39

Annex J- Warranty

   40

Annex K - ADAS+

   42

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   iii

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

1.0 DEFINITION

In this Agreement

 

  1.1 “Accessory” means the specific LRU installed on the Engine as specified in
the Engine build specification;

 

  1.2 “AD” means airworthiness directives;

 

  1.3 “ADAS” means Automatic Data Acquisition System;

 

  1.4 “Agreement” means this agreement, including all applicable annexes;

 

  1.5 “BUER” means basic unplanned engine removal; the premature removal of the
Engine or Engine Module or Accessory due to an Engine, Component or Accessory
induced malfunction. Removal for normal hot section deterioration, which is
detectable through engine condition monitoring performed in accordance with the
applicable aircraft and/or Engine maintenance manual, is not considered to be a
BUER. Likewise, removal of an Engine, Component or Accessory due to a problem
which could have been rectified using troubleshooting and/or corrective line
maintenance actions as specified in the applicable aircraft and/or Engine
maintenance manual, is not considered to be a BUER;

 

  1.6 “Commercial Support Program” means the commercial assistance for the
substitution, modification, or replacement of Component(s) for reasons of flight
safety, critical engine performance and/or reliability, and AD’s concurred with
by P&WC;

 

  1.7 “Component” means a genuine P&WC part, necessary for the operation of the
Engine, and normally supplied by P&WC as part of the Engine build specification
unless otherwise specified within this Agreement;

 

  1.8 “Consumable” means a Component which, by design, can only be used once and
is replaced irrespective of apparent condition during the course of inspection,
removal, maintenance, Repair or Overhaul;

 

  1.9 “Customer Hold” means an Engine put on hold by Customer, irrespective of
the stage of Engine Maintenance Services completed or to be completed. Reasons
for Customer Holds may include but are not limited to events in which P&WC is
awaiting; i) a purchase order from Customer; ii) confirmation of workscope by
Customer; iii) a cost estimate approval from Customer; iv) information/data from
Customer required to proceed with the Engine Maintenance Services; or v) the
resolution of payment issues;

 

  1.10 “Customer Profile” means Customer’s mission profile, fleet, operating and
maintenance practices set forth herein;

 

  1.11 “Designated Facility” means the facility designated to Customer by the
FMP® PM, where Services covered by this Agreement shall be performed;

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   1

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  1.12 “Designated Analysis Center (DAC)” means the P&WC approved ECTM®
supplier, which will be, for the purposes of this Agreement, Altair Avionics
Corporation;

 

  1.13 “ECTM®” means the P&WC engine condition trend monitoring program further
described in paragraph 11.1 of this Agreement;

 

  1.14 “Engine” means the P&WC turbine engines covered under this Agreement as
specified in Annex A. The Engine is divided in 3 Modules - gas generator Module,
power section Module and the HSI Module;

 

  1.15 “Engine Cycle” means any Engine operational sequence involving an Engine
start, aircraft take-off, flight and landing, culminating in an Engine shutdown.
For the purpose of cycle calculation, refer to the definitions applicable to
cycle calculation contained in the applicable service bulletin (SB14002) or in
the airworthiness section of the applicable Engine maintenance manual;

 

  1.16 “Engine Flying Hour “ means any 60-minute period of operation of an
Engine on an aircraft in flight, irrespective of Engine Cycles during such
period;

 

  1.17 “Engine Maintenance Interval Escalation Program” means a monitoring
program undertaken by P&WC and Customer to extend the maintenance interval of an
Engine, Module or Component as specified in service bulletin SB14003, as may be
amended from time to time;

 

  1.18 “Engine Maintenance Services” means the Services that are covered on the
face page of this Agreement;

 

  1.19 “Engine Module or Module” means a power section, a gas generator section,
or a HSI Module;

 

  1.20 “Engine Flight Hours (EFH)” means the number of Flight hours accumulated
by an Engine as indicated in the Engine logbook in accordance with the
applicable regulatory agency requirements;

 

  1.21 “Field Level Maintenance” means routine check inspection and malfunction
rectification performed at base stations during transit, turnaround or night
stop;

 

  1.22 “FAA” means the United States Federal Aviation Administration;

 

  1.23 “Fleet” means the aircraft owned and/or lawfully leased or operated by
Customer powered with Engines covered under this Agreement;

 

  1.24 “Flight” means a completed takeoff and landing of an aircraft;

 

  1.25 “FMP®” means Fleet Management PlanTM, the budgeted maintenance agreement
between Customer and P&WC pursuant to which P&WC supplies the Engine Maintenance
Services specified in this Agreement and for which Services Customer pays P&WC
an amount based on Customer’s Hourly Rate and Engine usage, as further described
herein;

 

  1.26 “FMP® PM” means FMP® Program Manager; designated by P&WC;

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   2

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  1.27 “FOD” means foreign object damage; damage to any portion of the aircraft
Engine caused by impact or ingestion of birds, stones, hail or other debris that
is not part of the Engine;

 

  1.28 “Fuel Nozzle Kit” means the Components listed in Annex B, which can be
removed from the gas generator;

 

  1.29 “GLA Spares” means spare engines provided by GLA;

 

  1.30 “Goods” means a P&WC Engine or, in relation thereto, any piece part,
Component, Accessory, Module, furnishing or other equipment of any kind which is
installed in or attached to it;

 

  1.31 “Hourly Rate” means the dollar value per Engine Flight Hour to be paid
for the Engine Maintenance Services covered under this Agreement;

 

  1.32 “HSI” means hot section inspection, the removal and inspection of Engine
combustion and turbine section Components, the repair or replacement of
deteriorated Components, in compliance with the applicable Engine maintenance
manual;

 

  1.33 “HSI Components” means the Components described in Annex B, which can be
removed from the gas generator section part of the Engine and sent to a
Designated Facility for refurbishment prior to being returned for re-installment
on the Engine;

 

  1.34 “LCF Component(s)” means low cycle fatigue Component(s), Components whose
service lives are limited to a specific number of cycles, as specified in the
P&WC service bulletin SB14002;

 

  1.35 “LRU” means line replaceable unit, a Component which may normally be
removed and replaced with the Engine installed in the aircraft and as part of
normal line maintenance activities;

 

  1.36 “Material Adverse Change” means the occurrence of, or the failure to
occur of, any event or series of events which either singly or in the aggregate
would have a material adverse effect upon the general condition (financial or
otherwise), the assets, property, business, or liabilities of the Customer or on
the ability of the Customer to perform its obligations under this Agreement;

 

  1.37 “NBUER” means non-basic unscheduled engine removal; an unscheduled engine
removal caused by conditions or circumstances not directly related to the
Engine, such as, without limitation, FOD, lightning strike, as further defined
in Annex C herein;

 

  1.38 “OEM” means original equipment manufacturer;

 

  1.39 “Overhaul” means the Engine or Engine Module disassembly, inspection of
all Components, the Repair or replacement of defective parts or LCF
Component(s), NDT, re-assembly and testing of the Engine Module, all in
accordance with the applicable P&WC Overhaul manuals. Once this process is
completed, the Engine or Engine Module is considered to be “zero time”;

 

  1.40 “Parties” means P&WC and Customer;

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   3

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  1.41 “P&WC Spares” has the meaning provided in Annex D hereof;

 

  1.42 “P&WCL” means Pratt & Whitney Canada Leasing, Limited Partnership;

 

  1.43 “PMA” means Parts Manufacturing Authorization;

 

  1.44 “Power Charges” means the total charges payable by the Customer obtained
by multiplying the Hourly Rate by the aggregate number of Engine Flight Hours
used during the period;

 

  1.45 “RACC” means Raytheon Aircraft Credit Corporation;

 

  1.46 “Repair” means the Services necessary to return an Engine or Component to
a serviceable condition;

 

  1.47 “Services” means work performed or authorized by P&WC (including supply
and fitting of Goods), comprising, without limitation, reconditioning, Overhaul,
Repair, servicing, testing, and inspection work;

 

  1.48 “Spare Engines” means GLA Spares; and

 

  1.49 “Term Cost Plan” (TCP®) means the FMP® maintenance plan under which
Customer pays, monthly for the duration of this Agreement, a predetermined
Hourly Rate per Engine Flight Hour for the Services covered under this
Agreement.

 

2.0 SCOPE OF SERVICES AND ENGINE ELIGIBILITY

 

  2.1 P&WC shall supply to Customer, for Engines enrolled under this Agreement,
the Engine Maintenance Services indicated on the face page hereof and further
described in Annex C “Scope of Services” attached hereto.

 

  2.2 Engines shall be eligible under this Agreement provided the following
requirements are met:

 

  2.2.1 All prior Overhauls and Repairs shall have been performed by a facility
recognized by P&WC, in accordance with the OEM’s applicable manuals,
instructions and recommendations; P&WC hereby acknowledges that Atlantic
Turbines Inc.’s facilities (located in Prince Edward Island) and Standard Aero
Limited’s facilities (collectively the “Former Repair Facilities”) are
acceptable for the purposes of this paragraph;

 

  2.2.2 Verification by P&WC that the Engines comply with the requirements
established by the GLA Maintenance Program, it being understood, however, that
any Engines covered by such program shall only be eligible under this Agreement
if they are covered by a maintenance program which will incorporate, as a
minimum, the maintenance tasks and intervals stipulated in Annex E;

 

  2.2.3 Receipt by P&WC of two (2) original TCP® agreements duly executed by
Customer.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   4

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  2.3 The following Engines are not eligible under this Agreement:

 

  2.3.1 Engines operated by military, paramilitary or other government agency
without the prior knowledge and written approval of P&WC;

 

  2.3.2 Except for the pool consisting of all GLA Engines (reference Annex A),
Engines that have become part of any pool of engines, an arrangement by which a
participant is entitled to exchange, withdraw and/or use engines held by another
participant;

 

  2.3.3 Engines used in dedicated trainer aircraft. Engines installed on
aircraft used in typical pilot recurrent training programs are eligible under
this TCP®;

 

  2.3.4 Agricultural engines or engines operated for agricultural purposes; and

 

  2.3.5 Aircraft used in external load applications including, but not limited
to, fire prevention, logging, construction, canyon or sea rescue, external load
training and banner towing.

 

3.0 EXCLUSIONS

 

  3.1 In particular, and without limitation, all incremental costs incurred by
P&WC that are directly attributable to any of the following exclusions below
shall not be covered under this Agreement:

 

  3.1.1 Field level maintenance activities and inspections, including but not
limited to consumables and labour, as specified in the Engine and/or aircraft
maintenance manuals or in service bulletins;

 

  3.1.2 Repairs attributable to damage caused by an Engine mounted LRU or
Accessory other than those supplied by P&WC as part of the Engine build
specification;

 

  3.1.3 Cost of Repairs attributable to damages caused by workmanship performed
by facilities other than P&WC or the Designated Facility. P&WC acknowledges that
engine maintenance services may have been performed on the Engines by the Former
Repair Facilities prior to the inception of this Agreement. P&WC agrees that it
will not claim from the Customer the costs of Repairs attributable to damages
caused by workmanship performed by the Former Repair Facilities. However, the
Customer shall provide P&WC with all reasonable assistance required to allow
P&WC to recover any such costs from the Former Repair Facilities. In addition,
and for greater certainty, the Customer acknowledges that under no circumstances
shall the foregoing be interpreted or construed as an acceptance by P&WC to
assume any liability, of any nature whatsoever, for damages that may be caused,
directly or indirectly, to the Customer or any third party as a result of engine
maintenance services performed by the Former Repair Facilities on the Engines
prior to this Agreement.

 

  3.1.4 At Customer’s request, use of new Components when exchange Components
are available or Repair of Components is feasible;

 

  3.1.5

Costs resulting from improper storage, usage, maintenance or operation of an
Engine, Engine Module or Engine Component or Accessory, including improper

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   5

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

usage of ECTM® (Proper usage and maintenance are described in the P&WC Engine
maintenance manual, P&WC service bulletins, applicable aircraft flight manual
and airworthiness regulations);

 

  3.1.6 Repairs attributable to damage caused by non-maintained or poorly
maintained runways and landing areas;

 

  3.1.7 Repair or Component replacement attributable to damage caused by
corrosion, erosion or sulphidation, if P&WC’s recommendations in relation
thereto are not complied with;

 

  3.1.8 Cost of Repair or cost of Component replacement directly attributable to
the use of Components not originating from P&WC or from a P&WC authorized
vendor, or the use of Repairs or repair schemes not approved by P&WC, including
but not limited to the use of FAA-PMA parts;

 

  3.1.9 Any incremental costs related to Customer’s failure to comply with
P&WC’s Commercial Support Programs within the deadlines specified in the
relevant P&WC service bulletin or service information letter unless such delays
are caused by part shortages;

 

  3.1.10 Any and all costs related to or arising from Engine or Engine Module
removals and installations, unless an Engine or Engine Module must be removed
due to a P&WC commercially supported campaign, directive or program (including
first run warranty) that provides support for removal and installation,
transportation and/or shipping;

 

  3.1.11 Unless otherwise specified herein, freight costs for Engine or Engine
Module, unless an Engine or Engine Module must be transported to a shop due to a
P&WC Commercial Support Program (including first run warranty) that provides
freight support;

 

  3.1.12 Costs of rental engine support, unless otherwise provided in this
Agreement;

 

  3.1.13 Tooling fees, hangar fees or any such related airport fees, taxes or
duties or any other similar fees, levies or charges;

 

  3.1.14 FOD, external damage to the Engine, Engine Module or Engine Component,
collisions or rotor strikes, immersion in water, dropped Engine, Engine Module
or Engine Component, rotor electrical leads shorting, accident, fire, flood,
lightning strike, theft, explosion, riot, war, rebellion, seizure or any other
belligerent acts;

 

  3.1.15 Alteration, modification or tampering of any Engine, Engine Module or
Engine Component after delivery by P&WC, which is either illegal or not
specifically authorized by P&WC;

 

  3.1.16 Use of Engine Components, Engine Modules or Engines from which P&WC’s
name, part number, identification mark or serial number has been removed or
defaced;

 

  3.1.17 Use of stolen Engine Components, Engine Modules or Engines including
without limitation, any Repair or Overhaul of such stolen Engine Components,
Engine Modules or Engines and/or any resultant damage caused thereby;

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   6

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  3.1.18 Use of Engine Components, Engine Modules or Engines which have been
involved in an accident where the subject Engine Components, Engine Modules or
Engines failure is attributable to that accident;

 

  3.1.19 Use of military Engine Components or Engine Components used in military
or para-military operations;

 

  3.1.20 Engine or module shop visits when said engine or module is removed
solely for Customer’s convenience;

 

  3.1.21 Any and all costs related to or arising from Customer’s failure to
comply with the terms and conditions of this Agreement; and

 

  3.1.22 Any other factor which:

 

  •   is beyond P&WC’s reasonable control;

 

  •   occurred without fault or negligence of P&WC;

 

  •   could not have been reasonably foreseen by P&WC; and

 

  •   could not have been prevented by means reasonably available to P&WC.

 

4.0 CONDITIONS OF SALE

 

  4.1 All sales of Engine Maintenance Services by P&WC to Customer covered
hereunder shall be subject to the terms and conditions of this Agreement,
including all of its Annexes. Services outside of or excluded from this
Agreement shall be subject to the terms and conditions of a separate Repair and
Overhaul Agreement. Purchase orders or any other document issued by Customer as
part of the maintenance activity covered by this Agreement shall be deemed to
incorporate the terms and conditions of this Agreement by reference, to the
exclusion of any other terms or conditions which may be contained in such
purchase orders or other documents.

 

5.0 DELIVERY

 

  5.1 Incoterms. P&WC will deliver the Goods covered under the Engine
Maintenance Services to Customer’s carrier FCA (Free Carrier Aboard, Incoterms
2000) P&WC’s Designated Facility. Title and risk of loss or damage shall pass to
Customer on delivery.

 

  5.2 Freight Costs. P&WC will assume repair and overhaul related freight
charges from P&WC’s Designated Facility to Customer’s facility within the
continental United States.

 

6.0 COMPONENT REPLACEMENT

 

  6.1 Upon embodiment of new or exchange Components covered by this Agreement
into an Engine, the Parties agree that the newly embodied Component shall become
the property of Customer, and the removed Component shall become the property of
P&WC. Components which are removed at Overhaul and which have value will be
returned by P&WC to the Customer upon mutually agreeable delivery terms.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   7

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

7.0 PAYMENT/ TCP® HOURLY RATE ADJUSTMENT

 

  7.1 During the term of this Agreement, Customer shall (further to paragraph
10.13) pay monthly an amount calculated by multiplying the total Engine
Operating Hours of the Fleet for the month by the Hourly Rate. These monthly
payments shall be received by P&WC no later than the last day of the following
month, , in accordance with P&WC’s payment instructions listed in Annex H.

 

  7.1.1 Based on Annex F, it is estimated the Customers Fleet shall have a
monthly EFH of XXXXX1 hours, translating into monthly EFH payments of
approximately XXXXXXXXXX1.

Each such payment shall be considered final. However, should P&WC discover, at
any time during a period of twelve (12) months following the issuance of an
invoice, the existence of a material discrepancy relative to such invoice
between the Engine Flight Hours reported by the Customer or estimated by P&WC,
as the case may be, and the actual Engine Flight Hours relative to the Engines
(as recorded in the flight logsheets, Engine logbooks or other recognized
registers), P&WC will provide the Customer with a written notice thereof within
thirty (30) days of the discovery of such material discrepancy. The notice shall
contain a reasonably detailed account of P&WC’s claim. In such event, the
amounts owed by the Customer to P&WC shall be paid by the Customer no later than
thirty (30) days after the receipt by the Customer of P&WC’s notice.

 

  7.2 Customer shall also pay, when due, all charges invoiced by P&WC for work
outside of or excluded from the Engine Maintenance Services covered under this
Agreement at the then current P&WC labor and material rates. P&WC may review or
revise the terms of payment and credit limit from time to time. For work
invoiced for Services rendered outside or excluded from the Engine Maintenance
Services, payments by Customer shall be received by P&WC within thirty (30) days
from date of receipt of invoice by Customer. Notwithstanding the foregoing,
charges which are in good faith dispute in accordance with Section 7.7 hereof
will only be paid upon resolution of such dispute.

 

  7.3 For all late payments, Customer shall be liable for interest at a rate of
8% per annum or the U.S. prime rate plus five percent (5%), whichever is
greater, without exceeding the maximum rate allowed per applicable law. In
addition, Customer shall reimburse P&WC for all attorneys’ fees and other
expenses incurred by P&WC in recovering any sums due from Customer.

 

  7.4 Mid-Life\Overhaul Conversion. From time to time P&WC may accommodate the
Customer to convert a scheduled mid-life event to an Overhaul event (the
“Overhaul Option”), provided that:

 

  •   Customer notifies P&WC of its exercise of the Overhaul Option prior to the
shipment of the Engine to P&WC;

 

  •   Customer is not in material default of its obligations under this
Agreement; and

 

  •   P&WC accepts Customer’s exercise of the Overhaul Option.

 

--------------------------------------------------------------------------------

1 Material omitted pursuant to a request for confidential treatment. Omitted
material has been furnished separately to the SEC.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   8

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

In addition, Customer agrees that:

 

  •   the cost difference as further described in Section 15.4, between the
scheduled mid-life event and the Overhaul event shall be borne by the Customer;
and

 

  •   any such costs shall be paid by Customer to P&WC prior to the shipment of
the Engine by P&WC.

Note: P&WC reserves the right to limit the Overhaul Option or remove the option
all-together unless the Customer reasonably demonstrates the need for such
option.

 

  7.5 In the event shipment of Goods is delayed due to actions or omissions of
Customer, P&WC may at its discretion charge reasonable storage fees.

 

  7.6 The Hourly Rate shall be subject to annual escalation at the following
rates, to be applied on April 1st of each year:

 

    

April 1, 2004

to

March 30,

2005

  

April 1, 2005

to

March 30,
2006

 

April 1, 2006

to

March 30,
2007

 

April 1, 2007

to

March 30,
2008

 

April 1, 2008

to

March 30,
2009

 

April 1, 2009

to

March 30,
2010

 

April 1, 2010

to

June 30,

2011

Escal.

   N|A    XXXX1   XXXX1   XXXX1   XXXX1   XXXX1   XXXX1

 

  7.7 In the event Customer disputes invoice charges, Customer shall notify P&WC
in writing of the reasons for disputing the invoice within thirty (30) days of
the date of receipt of the invoice by Customer.

 

  7.8 P&WC shall have the right, upon written notice to the Customer, to review
the Customer’s financial position at any time and from time to time during the
period covered by this Agreement. The Customer shall, in such event, supply to
P&WC the latest audited financial statements, the most recent un-audited
financial statements.

 

8.0 TAXES/DUTIES/OTHER CHARGES

 

  8.1 Except as otherwise specified herein, Customer is responsible for all
taxes (excluding taxes based on P&WC’s net income), duties and other charges of
any nature whatsoever, including interest and penalties thereon, arising from
the sale, delivery or use of the Goods or from the provision of Services under
this Agreement, and will reimburse P&WC for any such charges P&WC may be
required to pay directly to a governmental authority or to a facility designated
by P&WC which performs any of the Services covered under this Agreement.

 

--------------------------------------------------------------------------------

1 Material omitted pursuant to a request for confidential treatment. Omitted
material has been furnished separately to the SEC.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   9

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

9.0 HOURLY RATE ADJUSTMENT

 

  9.1 The Hourly Rate is based on the Fleet described in Annex A and on the
Customer’s Profile represented and warranted by the Customer as described in
Annex F herein. Any material modifications to Customer’s Profile or changes in
its geographical or operating environment must be immediately reported to P&WC
and may result in an Hourly Rate adjustment. Any Fleet Changes (as defined
below) must also be immediately reported to P&WC and may result in an Hourly
Rate adjustment, in the manner contemplated herein below. Subject to the
following sentence, P&WC also reserves the right to adjust the Hourly Rate in
circumstances where Customer does not adhere to the Engine maintenance
conditions set forth in Annex E or is otherwise in default under this Agreement.
Any Hourly Rate adjustment proposal made by P&WC as a result of default of
Customer pursuant to the terms of this Agreement (which proposal shall include
the calculations of such adjustment in sufficient details to enable Customer to
make an informed decision with respect thereto) shall have to be agreed upon by
Customer before it can take effect. If Customer refuses any such proposal for an
Hourly Rate adjustment or is deemed to have refused by not replying to any such
proposal within 10 days of its receipt, the Parties shall diligently deploy
commercially reasonable efforts to establish a mutually agreeable alternative to
the proposed Hourly Rate adjustment within 30 days of Customer’s refusal or
deemed refusal thereof, failing which P&WC shall have the right to terminate
this Agreement as per the provisions of Section 15.1.

 

  9.2 Fleet Changes. The Hourly Rate shall, from time to time, be adjusted in
the event that Engines are added to or removed from the Fleet (“Fleet
Change(s)”), independent of any changes to the Customer’s Mission Profile as
described in Annex F.

 

  9.3 Addition of Engines. The calculation of the adjustment for adding Engines
shall be based on the following formula:

 

A + B

(C – D)+E

where,

 

  A  = Forecasted increase of expenses related to Engine Maintenance Services
attributable to Fleet Changes;

 

  B  = Remaining total Power Charges as of the date of the Fleet Change;

 

  C  = Total forecasted Engine Flight Hours under this Agreement;

 

  D  = Total Engine Flight Hours forecasted to have been flown by the Customer
as of the date of the Fleet Change; and

 

  E  = Forecasted increase of Engine Flight Hours due to the Fleet Change.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   10

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  9.4 Reduction of Engines. The calculation of the adjustment for reducing
Engines shall be based on the following formula:

 

        B - A        

(C – D)-E

where,

 

  A  = Forecasted reduction of expenses related to Engine Maintenance Services
attributable to Fleet Changes;

 

  B  = Remaining total Power Charges as of the date of the Fleet Change;

 

  C  = Total forecasted Engine Flight Hours under this Agreement;

 

  D  = Total Engine Flight Hours forecasted to have been flown by the Customer
as of the date of the Fleet Change; and

 

  E  = Forecasted reduction of Engine Flight Hours due to the Fleet Change.

 

10.0 PARTIES’ RESPONSIBILITIES

 

  10.1 Designated Facility. For the performance of any Services under this
Agreement, Customer shall contact its FMP® PM to obtain confirmation of the
Designated Facility. Any work effected or completed without obtaining such
confirmation from the FMP® PM shall be at Customer’s entire expense.

 

  10.2 FMP® PM. The FMP® PM shall:

 

  a) Identify the Designated Facility; and

 

  b) define the extent of work to be performed on Engine(s) or Components.

 

  10.3 Unscheduled Repairs. When Customer believes an Engine needs unscheduled
Repair and removal, Customer shall perform the standard on-wing maintenance
manual level troubleshooting. If such troubleshooting is unsuccessful in
returning the Engine to serviceability, Customer shall immediately advise the
FMP® PM prior to Engine removal.

 

  10.4 Engine Removals. Upon the execution of this Agreement the FMP® PM, P&WC
and Customer, as applicable, shall agree to a scheduled Engine removal plan.
Customer shall inform P&WC of all Engines or Engine Modules removals and
installations, at time of removal or installation, or upon P&WC’s request.
Subject to paragraph 3.1.10 herein, Customer shall be responsible for all
Engine, Module and Component removals and installations, including any costs
related to these activities.

 

  10.5 In addition, Customer shall inform P&WC, within 24 hours, of all
unscheduled Engine, Engine Module or Engine Component removals, and, as soon as
reasonably possible, of any known or suspected damage to an Engine, Engine
Module or Engine Component.

 

  10.6 Access for P&WC Personnel. Customer shall allow P&WC’s personnel
reasonable access to the Engines and any removed Components, its quality system,
as well as all other relevant operating and maintenance records maintained by
Customer, including the Engine log books.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   11

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  10.7 Engine data. At the time of each shop visit, Customer shall supply P&WC
with the following information (as applicable) for the Engine, the Engine
Modules or Components:

 

  •   Time Since New (TSN)

 

  •   Time Since Repair (TSR)

 

  •   Time Since Overhaul (TSO)

 

  •   Time Since Hot Section Inspection (TSHSI)

 

  •   Reasons for Removal

SB 14003 requires to track actual TSN & TSO for the following items:

 

  •   Engine related accessories

 

  •   Main Line Bearings # 1 & # 4

 

  •   First stage Sun Gear

 

  •   PT blades, second stage

 

  10.8 Hardware: At the time of engine shop visits, Customer shall supply to PWC
the last installed oil and fuel filters.

 

  10.9 Engine Logbook. Customer shall ensure that all sections of the Engine
logbook are properly completed when providing the Engine Logbook together with
the Engine at time of shop-visit.

 

  10.10 Engine Operation and Maintenance. Customer shall operate the Engines in
accordance with the applicable OEM aircraft operating manual under the aircraft
type certificate, and Customer’s Profile set forth in Annex F and shall, as a
minimum, maintain the Engines in accordance with the provisions of Annex E. In
addition, Customer shall ensure that recommendations made by P&WC will not be
unreasonably disregarded by Customer.

 

  10.11 Engine Trained Mechanics. Customer shall maintain, at all times during
this Agreement, a minimum of two (2) mechanics, duly trained by P&WC and current
with any additional P&WC training. Customer shall ensure that any Overhaul
Manuals tasks which may be performed by Customer shall only be performed by such
mechanics.

 

  10.12 Engine Operating Hours. Customer shall declare to P&WC, no later than
ten (10) days following signature of this Agreement, the Engine Flight Hours and
cycles of each Engine at time of Agreement start date.

 

  10.13 Customer shall, at the end of each month during the term of this
Agreement, calculate the total Engine Flight Hours and cycles for each Engine
and submit to P&WC, no later than the fifth (5th) working day of the following
month, a report similar to the form set out in Annex G containing all
information required therein. If Customer fails to submit the Engine Hours
within the prescribed delays, P&WC will estimate the hours flown for that month
and invoice Customer accordingly.

 

  10.14 Invoice. P&WC will issue an invoice calculated by multiplying the total
Engine Flight Hours of the Fleet for the month by the Hourly Rate upon receipt
of Customer’s report of Engine Flight Hours.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   12

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  10.15 Corrosion, erosion, sulphidation. Customer shall notify P&WC within 48
hours if evidence of corrosion, erosion or sulphidation is detected during
maintenance inspection.

 

  10.16 Operating Environment. Customer warrants to P&WC that the Engine has not
and shall not be operated in military, para-military or any other unusual
service for which the aircraft has not been designed and certified by the
original airframe manufacturer.

 

  10.17 Documentation. When requested, Customer shall provide P&WC with all the
necessary documents to enable P&WC to fulfill its obligations under this
Agreement or, to verify Customer’s compliance with this Agreement.

 

  10.18 Removals and Installations. Subject to paragraph 3.1.10 herein, the
Customer shall be responsible for all Engine or Engine Module removals and
installations, including any costs related to these activities.

 

  10.19 Collaboration. Both Parties shall continuously work together to minimize
operating costs, maximize on-wing time of the Engines, actively participate in
P&WC’s Engine Maintenance Interval Escalation Program and help identify cost
reduction opportunities. The application of any benefits generated as a result
of the foregoing shall be shared as mutually agreed upon by the Parties.

 

11.0 DAC SERVICES

 

  11.1 ECTM®. Customer shall utilize ECTM® in accordance with the P&WC Service
Information Letter (SIL) G-055. Customer shall be obligated to:

 

  11.1.1 immediately register with Altair Avionics Corporation;

 

  11.1.2 execute all agreements required by Altair Avionics Corporation to give
effect to the aforesaid registration and the provision of services contemplated
in Annex I hereof (the “DAC Services”); and

 

  11.1.3 provide Altair Avionics Corporation on a weekly basis, the necessary
ECTM® data as well as all other information, in any form whatsoever, as may be
reasonably required by Altair Avionics Corporation.

 

  11.2 Contact Person. Customer will provide P&WC with the contact information
relative to the person who will have the responsibility of managing Customer’s
obligations in relation to the DAC Services.

 

  11.3 Data. Customer will provide electronic data to the Altair Avionics
Corporation at an interval not to exceed one week. Subject to sections 11.4 to
11.7 hereof, Altair Avionics Corporation will update and interpret the data, as
well as identify any maintenance requirements within 1 working day. Customer
shall comply with and respond to these maintenance requirements in a timely
fashion. If applicable or necessary, P&WC will supply Customer with ETCM®
software at no cost to Customer.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   13

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  11.4 Disclaimer. ANY DAC SERVICES CONTEMPLATED IN ANNEX I HEREOF (INCLUDING
WITHOUT LIMITATION TURBINETRACKER™ AND ANY SOFTWARE) WHICH MAY BE PROVIDED BY
P&WC OR THE DAC ARE PROVIDED “AS IS,” AND P&WC DISCLAIMS ALL REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NONINFRINGEMENT, NON-INTERFERENCE WITH ENJOYMENT, OR ACCURACY,
AND ALL WARRANTIES IMPLIED FROM ANY COURSE OF DEALING OR USAGE OF TRADE. ALL
REPORTS FURNISHED TO CUSTOMER AS A RESULT OF THE DAC SERVICES MAY BE BASED ON
INFORMATION FURNISHED BY CUSTOMER OR OTHER OWNERS OR OTHER OPERATORS OF
MONITORED ENGINES; NEITHER P&WC NOR THE DAC SHALL HAVE LIABILITY FOR ANY ERRORS
IN OR OMISSIONS FROM THE DATA AND REPORTS PROVIDED TO CUSTOMER, OTHER OWNERS OR
OTHER OPERATOR. IT IS CUSTOMER’S RESPONSIBILITY TO DETERMINE THE SUITABILITY OF
THE SERVICES FOR CUSTOMER’S PURPOSES. CUSTOMER ACKNOWLEDGES THAT 100%
AVAILABILITY IS NOT REALIZABLE AND THAT INACCURACIES OR MALFUNCTIONS MAY OCCUR.

 

  11.5 Airworthiness. WITHOUT LIMITING ANY OTHER EXCLUSION OF WARRANTY, P&WC
MAKES NO WARRANTIES THAT THE DAC SERVICES ALLOW CUSTOMER OR THE OWNERS OR THE
OPERATORS OF AN AIRCRAFT TO DETERMINE THE AIRWORTHINESS OF SUCH AIRCRAFT.
CUSTOMER IS SOLELY RESPONSIBLE FOR DETERMINING THE AIRWORTHINESS OF THE
AIRCRAFT, AT ALL TIMES, IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS,
INCLUDING WITHOUT LIMITATION, FROM THE MANUFACTURER(S) AND ALL RELEVANT
REGULATORY AUTHORITIES.

 

  11.6 Indemnification. Customer will defend, indemnify and hold harmless P&WC
and its affiliates, directors, officers, employees, shareholders,
representatives, agents, servants, predecessors, successors, and permitted
assigns (each an “Indemnitee”) from and against any claim, suit, demand, loss,
damage, expense (including reasonable attorneys’ fees and costs) or liability
that may result from, arise out of or relate to (a) Customer’s breach of any
agreement between Customer and Altair Avionics Corporation; (b) Customer’s use
of or access to any DAC Services provided by Altair Avionics Corporation; c)
Customer’s negligence or willful misconduct in relation to the DAC Services; or
(d) any personal injury or property damage arising with respect to any aircraft
owned or operated by Customer with respect to which any DAC Services are
provided, but only to the extent not caused (i) by the negligence or willful
misconduct of P&WC, or (ii) the DAC Services.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   14

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  11.7 LIMITATION OF LIABILITY. THE LIMIT OF P&WC AND THE DAC’S LIABILITY
(WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY IN TORT OR BY STATUTE
OR OTHERWISE) CONCERNING PERFORMANCE OR NON-PERFORMANCE BY P&WC OR THE DAC, OR
IN ANY MANNER RELATED TO THE DAC SERVICES, FOR ANY AND ALL CLAIMS, WILL NOT IN
THE AGGREGATE EXCEED THE PAYMENTS MADE BY CUSTOMER TO P&WC HEREUNDER WITHIN THE
6 MONTHS PRIOR TO THE DATE THE CLAIM AROSE. CUSTOMER RELEASES P&WC AND THE DAC
FROM AND AGAINST ALL LIABILITY BEYOND SUCH MAXIMUM LIABILITY. NEITHER P&WC NOR
THE DAC WILL BE LIABLE FOR ANY LOSS OF DATA, PROFITS, SAVINGS, USE OR BUSINESS;
FOR DELAYS, INCONVENIENCE OR BUSINESS INTERRUPTION; OR FRUSTRATION OF ECONOMIC
OR BUSINESS EXPECTATIONS, NOR FOR ANY SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY,
CONTINGENT, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THE DAC SERVICES WITHOUT REGARD TO WHETHER P&WC HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. NEITHER P&WC NOR THE DAC WILL BE LIABLE OR
RESPONSIBLE FOR ANY ANALYSIS, INTERPRETATION OR APPLICATION OF ANY INFORMATION
OR DATA PROVIDED VIA THE DAC SERVICES. THESE LIMITATIONS ARE INDEPENDENT FROM
ALL OTHER PROVISIONS OF THIS AGREEMENT AND WILL APPLY NOTWITHSTANDING THE
FAILURE OF ANY REMEDY PROVIDED HEREIN.

 

  11.8 Third Party Beneficiaries. Altair Avionics Corporation is an intended
beneficiary of this Section 11.0.

 

  11.9 ADAS+ Arrangements. The Parties acknowledge and agree that terms under
which the Engine Maintenance Services are to be provided to the Customer are
predicated on the Parties’ fulfillment of the following arrangements regarding
the ADAS+ (Automatic Data Acquisition System), namely:

 

  11.9.1 The Parties shall make arrangements to diligently install, at no cost
to the Customer, at least three (3) ADAS+ systems on the Fleet. Such
installation shall be completed within a period of 60 days from the date of
signature of the amended and revised Agreement;

 

  11.9.2 The Customer shall thereafter use and operate each ADAS+, at no cost,
in accordance with applicable directives and instructions for a period of at
least three (3) months from the date of installation of each such ADAS+ (the
“Initiation Period”);

 

  11.9.3 After the completion of the Initiation Period, the Parties shall make
arrangements to install, within a six (6) month period after the Initiation
Period and at no cost to the Customer, the ADAS+ on the remaining Fleet, unless
the Customer can reasonably demonstrate that the ADAS+ system has adversely
impacted its operations of the Fleet other than any reasonable down time due to
installation and maintenance of the system. In such event, the Parties shall
make arrangements to have such systems removed from the entire Fleet, at no cost
to the Customer and with due consideration for the Customer’s business
requirements.

In light of the foregoing, should the ADAS+ be removed from the Fleet in the
manner contemplated above, the Engine maintenance coverage provided to the
Customer under the terms of the then current Agreement will need to be revised.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   15

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

12.0 DELAY

 

  12.1 P&WC is not responsible for any failure or delay in performance resulting
from Customer Holds as well as causes which are (i) beyond P&WC’s reasonable
control; (ii) occurred without fault or negligence of P&WC; (iii) could not have
been reasonably foreseen and; (iv) could not have been prevented by means
reasonably available to P&WC. These may include but are not limited to events
such as acts of government, court order, civil unrest, sabotage, adverse weather
conditions, labour trouble and shortage of materials or services. P&WC will give
timely notice to Customer of any such event and will endeavor to avoid or remove
the cause and resume performance with minimum delay. The time for delivery will
be extended accordingly.

 

13.0 WARRANTY & LIMITATION OF LIABILITY

 

  13.1 This Agreement is in lieu of the warranty and service policy applicable
to Customer’s Engine(s) and Customer hereby assigns to P&WC the rights and
remedies thereunder in respect of Repairs arising during the term of this
Agreement. Any P&WC workmanship warranty costs will be absorbed by P&WC (or its
contractors) outside the TCP®. Upon termination of this Agreement, any remaining
warranty & service policy coverage will return to Customer and P&WC will extend
to Customer any available warranty received by the service provider on work
performed hereunder. For greater certainty, P&WC will provide to Customer, upon
termination of this Agreement, the available warranty relative to Repair and
Overhaul Services performed by P&WC as indicated in Annex J hereof. For greater
certainty, LRU’s will be subject to P&WC’s Repair & Overhaul warranty.

 

  13.2 P&WC is responsible for the defense of any claim, alleging infringement
of a Canadian or United States patent by sale or use, without further
combination, of new parts incorporated in the Goods provided the Customer gives
P&WC prompt written notice of the claim, and full information and authority to
defend it. P&WC’s responsibility includes all expenses of defense and payment of
costs and damages for patent infringement awarded by the court or agreed to by
P&WC. If use or sale of the Goods is finally prohibited, P&WC will, at its
option (i) procure the right for sale or use, (ii) modify or replace the Goods
to avoid infringement or (iii) take back the Goods and refund the price (less a
reasonable allowance for use or damage). The Customer will hold P&WC harmless
against any claim of patent infringement arising out of compliance with a design
or specification furnished by Customer.

 

  13.3 The Services and remedies provided by P&WC under this Agreement are
accepted by the Customer in lieu of all other warranties expressed, implied or
any obligation or liability of P&WC in contract or in tort whether or not
arising out of negligence. The Customer’s remedies with respect to the
warranties set forth in this Section 13.0 in relation to the Services provided
hereunder are expressly limited to those set out in this Agreement, to the
exclusion of any and all other remedies including, without limitation, indirect,
incidental or consequential damages. Indirect, incidental or consequential
damages include, without limitation, economic loss, loss or damage to any
property or person or any other exemplary, punitive or similar damages, as well
as expenses incurred external to the Engines as a result of any of the Services
provided hereunder.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   16

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  13.4 Notwithstanding the foregoing, P&WC will indemnify and hold Customer
harmless in the event that a third party holds Customer liable for damages
(including reasonable attorneys’ fees) caused directly by the provision of any
Service P&WC has provided to Customer; provided, however, that P&WC shall not be
responsible for any indirect, incidental or consequential damages incurred by
the Customer or any such third parties including, without limitation, economic
loss, loss or damage to any property or person and any other exemplary, punitive
or similar damages.

 

14.0 NON-DISCLOSURE

 

  14.1 Save and except for disclosures (i) required to be made pursuant to
applicable statute or government regulation or (ii) to be made pursuant to any
bona fide request from a Party’s lenders or insurance carriers or potential
lenders or insurance carriers, provided such lenders or insurance carriers
execute prior to disclosure, a non-disclosure agreement in form and substance
satisfactory to the other Party, acting reasonably, neither Party shall disclose
without the prior written approval of the other Party, any information regarding
terms and conditions of this Agreement to any third party, nor advertise or
release any publicity concerning this Agreement. The provisions of this
paragraph shall survive termination of this Agreement. The Parties acknowledge
that should any lender or insurance carrier refuse to execute the required
non-disclosure agreement, the Parties shall diligently make other mutually
agreeable arrangements relative to the disclosure of this Agreement and its
content.

 

  14.2 P&WC reserves the right to disclose the terms and conditions of this
Agreement to any of its affiliates on a “need to know” basis.

 

15.0 TERMINATION

 

  15.1 In the event that either Party is in default of any provision of this
Agreement and remains in default for a period of fifteen (15) days after receipt
of written notice thereof from the other, such other Party may, without
prejudice to any rights and remedies otherwise provided under this Agreement or
by law, suspend the Services under this Agreement from the date of the written
notice for default and terminate this Agreement by notice at any time after the
fifteen (15) day period, subject to any accrued obligations existing at the date
of termination.

 

  15.2 P&WC shall have the right, but not the obligation, to terminate this
Agreement, without further notice or delay to the Customer, in the event that
the Customer’s accrued financial obligations to P&WC under this Agreement exceed
the guarantee provided by RACC under the RACC Backstop Agreement.

 

  15.3 Either Party (the “Terminating Party”) may terminate this Agreement for
any reason, provided the Terminating Party:

 

  15.3.1 is not in default under this Agreement;

 

  15.3.2 provides the other Party (and RACC) with a three (3) month prior
written notice of termination; and

 

  15.3.3 complies with the provisions of this Article 15.0, including, without
limitation, Sections 15.4 to 15.6, as applicable to the Terminating Party.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   17

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

Without limiting the generality of the foregoing, should the Terminating Party
be the Customer, it shall not have the right to exercise the termination option
provided under this paragraph (i) if it is in default under the terms of any
agreement it may have executed with RACC relative to the Aircraft, including,
without limitation, the payment of all sums due to RACC thereunder or (ii) if it
still has outstanding indebtedness to RACC, unless RACC consents to such
termination in writing.

 

  15.4 Upon termination of the Agreement by P&WC under Section 15.1 or 15.2
above or upon termination of the Agreement by any Party pursuant to Section 15.3
or 15.9, P&WC shall, within 30 days of the date of termination, provide the
balance of Customer’s FMP® account, with relevant documentation as deemed
appropriate by P&WC, which shall be calculated as follows:

 

  1. The aggregate amount of monthly payments received from Customer under the
Agreement covering the period from the date of inception of this Agreement
forward

Less

 

  2. The aggregate amount of all Services provided by P&WC under the Agreement,
valued at the event cost established below, and as adjusted from time to time as
contemplated in this Agreement.

 

ITEM

  

EVENT COST (2004) USD

Gas Generator Overhaul

   xxxxx1

Gas Generator Midlife

   xxxxx1

Power Section Overhaul

   xxxxx1

Power Section Midlife

   xxxxx1

HSI Component Refurbishment

   xxxxx1

BUER

   xxxxx1

LCF Components

   P&WC Price List 501 less xxxx1

 

--------------------------------------------------------------------------------

1 Material omitted pursuant to a request for confidential treatment. Omitted
material has been furnished separately to the SEC.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   18

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  15.5 In the event that the balance of Customer’s FMP® account determined
pursuant to Section 15.4 is positive (monthly payments received exceed aggregate
amount of services provided under the Agreement from the date of the Agreement
forward), P&WC shall, within 60 days from the date of the termination notice,
reimburse 100% of the positive balance to the Customer, less any amounts due to
P&WC by Customer under any other agreement with P&WC, including, without
limitation, any negative reserve under any other agreement between P&WC and
Customer.

 

  15.6 In the event that the balance of Customer’s FMP® account determined
pursuant to Section 15.4 is negative (monthly payments received are less than
the aggregate amount of services provided under the Agreement from the date of
the Agreement forward), the Customer shall, within 60 days from the date of
termination notice, pay to P&WC 100% of the negative FMP® balance.

 

  15.7 Except in the case of a termination for convenience under Section 15.3,
any payment made to a Party pursuant to Sections 15.5 or 15.6, as the case may
be, shall be without prejudice to any of such Party’s rights to claim actual
damages pursuant to this Agreement or at law, provided such Party is not the
party in default hereunder.

 

  15.8 Should the Customer be indebted to P&WC upon the occurrence or by reason
of a default under this Agreement (the “Customer’s Debt”) and that the Customer
does not, for any reason whatsoever, pay the Customer’s Debt at the earliest of
(i) the prescribed delay(s) to effect such payment or (ii) thirty (30) days from
the date of such default, P&WC shall have the right to apply any sums that P&WC
may have received from the Customer, whether under the terms of this Agreement
or any other agreement(s) executed with the Customer, as a reduction to the
Customer’s Debt, without further notice or delay to the Customer.

 

  15.9 Either Party may terminate this Agreement at any time by written notice
to the other if the other Party becomes insolvent or performs or permits any act
of bankruptcy, liquidation, or if a receiver, trustee or custodian is appointed
of the other Party or a substantial part of the other Party’s property.

 

  15.10 In the event that an Engine is damaged by accident and deemed by P&WC to
be beyond economical Repair, or deemed by P&WC not to be recoverable due to
theft or loss, or is transferred to a third party by sale or otherwise,
performance of all obligations of the Parties under this Agreement, except for
the Customer’s obligation to make any payment due to P&WC hereunder, for such
Engine shall be completed up to the date of such event and shall cease
thereafter.

 

16.0 EXPORT CONTROLS

 

  16.1 This Agreement is subject to Canadian, U.S. or other country’s export
control regulations.

 

  16.2 P&WC:

 

  •   will apply and pay for any necessary export permit/license required for
shipment from a Designated Facility to the Customer’s location as required;

 

  •   cannot be held responsible for the issuance, or renewal of export
license/permits;

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   19

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  16.3 Customer:

 

  •   will apply and pay for any necessary export license/permit required for
shipment from Customer’s facility to a P&WC location as required;

 

  •   cannot be held responsible for the issuance or renewal of export
license/permits.

 

  Note: Neither Party will be held responsible for cost(s)/expenses incurred by
either Party should export license/permit not be issued and/or renewed by a
government authority.

 

17.0 GENERAL TERMS

 

  17.1 All notices required to be given pursuant to this Agreement shall be in
writing and shall be considered as duly delivered when sent by registered mail
to the other Party at the address stated on the face page of this Agreement (in
the case of the Customer, to the attention of the President) or such other
address as either Party shall advise the other in writing.

 

  17.2 Neither Party may assign this Agreement in whole or in part without the
written consent of the other.

 

  17.3 This Agreement with its Annexes constitutes the sole and entire Agreement
between the Parties with regard to the subject matter hereof and supersedes all
other contracts, agreements or understandings including, without limitation,
Customer’s purchase orders or P&WC’s acknowledgment thereof.

 

  17.4 This Agreement shall be governed and interpreted in accordance with the
laws in force in the State of New York.

 

  17.5 No modification of this Agreement shall be binding unless agreed to by a
written instrument executed by duly authorized representatives of both Parties.

 

  17.6 Recourses are cumulative and not alternative. Singular includes the
plural.

 

  17.7 Any concession, latitude or waiver allowed by either Party to the other
at any time shall not prevent such party from subsequently enforcing its rights
and shall not be deemed a waiver of any subsequent breach.

 

  17.8 The Parties have requested this Agreement, including all of its Annexes,
to be drawn in the English language.

 

  17.9 Each of the parties has been given the opportunity to review this
Agreement with legal counsel.

 

  17.10 This Agreement is the result of negotiation between all parties hereto.
Accordingly, no provision of this Agreement shall be interpreted for or against
any party hereto on the basis that such party was the draftsman of such
provision, and no presumption or burden of proof shall arise disfavoring or
favoring any party by virtue of the authorship of any of the provisions of this
Agreement.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   20

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  17.11 Each of the parties hereto represents to the other that (a) it has full
power, authority and legal right to enter into and perform this Agreement,
(b) the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on each party’s part, does not require any
approvals or consents except such approvals and consents as have heretofore been
duly obtained or which are specifically enumerated herein to which this
Agreement is subject, and (c) this Agreement does not contravene any law binding
on either of the parties or contravene any agreement to which either of the
parties hereto is a party or by which it is bound, or any law, governmental
rule, regulation or order. Upon request, each of the parties will provide the
other party with documentary evidence of its authority to enter into this
Agreement.

 

  17.12 The provisions of this Agreement shall be severable, and if any
provision shall be invalid, illegal or incapable of being enforced by reason of
any rule of law, administrative order, judicial decision or public policy, all
other provisions contained herein shall, nevertheless, remain in full force and
effect.

 

  17.13 The captions or headings in this Agreement are made for convenience and
general reference only and shall not be construed to describe, define or limit
the scope or intent of the provisions of this Agreement.

 

  17.14 This Agreement may be executed in several counterparts, each of which,
when so executed, shall be deemed to be an original, and such counterparts
shall, together, constitute and be one and the same instrument.

 

  17.15 All annexes and exhibits referred to in this Agreement and attached
hereto are by this reference incorporated as an integral part of this Agreement,
subject to the terms and conditions set forth herein.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   21

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX A - ENGINE LIST

Fleet Engine serial numbers covered by this Agreement:

 

Gas Generator Section   Power Section     S\N   TTSN   TCSN   TSO   CSO   TSHSI
  TCHSI       S\N   TTSN   TCSN   TSO   CSO 1   114034   23238   30019   N/A  
16966   N/A   16966   1   114040   22450   32295   N/A   4453 2   114112   27010
  33198   N/A   10474   N/A   10474   2   114046   21645   30262   N/A   2773 3
  114179   19846   26684   N/A   997   N/A   997   3   114061   25561   32771  
N/A   6246 4   114218   22379   25757   N/A   3853   N/A   3853   4   114113  
25445   31180   N/A   1780 5   114220   24348   23930   N/A   0   N/A   0   5  
114177   24485   31956   N/A   1530 6   114232   23727   24938   N/A   1780  
N/A   1780   6   114260   23090   30662   N/A   745 7   114265   20707   24700  
N/A   786   N/A   786   7   114220   24429   24174   N/A   19531 8   114266  
22431   30082   N/A   17256   N/A   17256   8   114223   24552   26742   N/A  
9313 9   114267   22064   22683   N/A   12991   N/A   12991   9   114232   22912
  23455   N/A   1117 10   114305   15620   23650   N/A   4086   N/A   4086   10
  114234   24658   27596   N/A   9244 11   114333   19325   24114   N/A   207  
N/A   207   11   114235   23672   25793   N/A   15387 12   114357   20525  
20775   N/A   9733   N/A   9733   12   114238   23893   28712   N/A   1332 13  
114377   17064   20569   N/A   6506   N/A   6506   13   114265   21516   25518  
N/A   11736 14   114380   18539   23910   N/A   0   N/A   0   14   114267  
23250   24107   N/A   14320 15   114381   18497   19853   N/A   0   N/A   0   15
  114268   22295   29220   N/A   786 16   114393   17611   20685   N/A   1530  
N/A   1530   16   114271   18208   23668   N/A   3079 17   114395   20399  
23923   N/A   0   N/A   0   17   114274   20170   26634   N/A   9339 18   114409
  19888   24350   N/A   745   N/A   745   18   114304   20967   26517   N/A  
10093 19   114426   19816   24311   N/A   326   N/A   326   19   114305   19874
  28019   N/A   8868 20   114441   18300   21860   N/A   20496   N/A   20496  
20   114333   16773   20839   N/A   3527 21   114443   19263   20250   N/A  
1374   N/A   1374   21   114338   12557   13121   N/A   14064 22   114444  
19839   23165   N/A   22220   N/A   22220   22   114340   21822   28637   N/A  
16964 23   114448   19137   19540   N/A   1117   N/A   1117   23   114357  
20111   20756   N/A   9100 24   114458   18899   20750   N/A   21167   N/A  
21167   24   114376   15731   16890   N/A   1118 25   114460   19299   22411  
N/A   8513   N/A   8513   25   114395   20797   24424   N/A   10009 26   114462
  20789   22313   N/A   10109   N/A   10109   26   114406   17413   20535   N/A
  2320 27   114463   19301   22776   N/A   8259   N/A   8259   27   114409  
20467   24604   N/A   10742 28   114464   19627   21275   N/A   8625   N/A  
8625   28   114421   20183   24231   N/A   10546 29*   114271   21603   27152  
N/A   3368   N/A   2923   29   114426   19736   22712   N/A   9508 30   PS0011  
18989   21572   N/A   21268   N/A   21268   30   114441   18964   22414   N/A  
571 31   PS0014   19858   22126   N/A   22241   N/A   22241   31   114448  
18976   20579   N/A   0 32   PS0017   17623   21229   N/A   3965   N/A   3965  
32   114457   17866   20926   N/A   7984 33   PS0018   18433   20097   N/A  
2277   N/A   2277   33   114460   19922   23035   N/A   9211 34   PS0031   18000
  22494   N/A   20160   N/A   20160   34   114463   20184   24951   N/A   9860
35   PS0048   19518   23600   N/A   21860   N/A   21860   35   114464   20421  
21714   N/A   9824 36   PS0049   16772   18907   N/A   6508   N/A   6508   36  
114467   13826   18854   N/A   4051 37   PS0055   18895   23106   N/A   26   N/A
  26   37   114480   19668   23901   N/A   9779 38   PS0056   14858   17290  
N/A   3438   N/A   3438   38   PS0014   18975   22168   N/A   207 39   PS0059  
16220   18931   N/A   18166   N/A   18166   39   PS0017   18539   22143   N/A  
0 40   PS0068   15196   17543   N/A   586   N/A   586   40   PS0018   15483  
17270   N/A   2374 41   PS0069   15783   19482   N/A   3782   N/A   3782   41  
PS0048   18930   22933   N/A   1374

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   22

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

Gas Generator Section                               S\N   TTSN   TCSN   TSO  
CSO   TSHSI   TCHSI         S\N   TTSN   TCSN   TSO   CSO 42   PS0072   16606  
21136   N/A   828   N/A   828   42     PS0056   18845   21096   N/A   1902 43  
PS0075   18046   21822   N/A   1902   N/A   1902   43     PS0060   17694   20601
  N/A   8201 44   PS0076   18951   22250   N/A   21225   N/A   21225   44    
PS0066   17774   20757   N/A   0 45   PS0077   18603   19742   N/A   20835   N/A
  20835   45     PS0068   17457   20171   N/A   586 46   PS0082   14880   17471
  N/A   3896   N/A   3896   46     PS0069   14849   18512   N/A   3782 47*  
114429   20393   25249   N/A   1565   N/A   1565   47     PS0078   18247   19218
  N/A   489 48   PS0092   18306   20877   N/A   1480   N/A   1480   48    
PS0082   15702   18470   N/A   3896 49   PS0093   18957   20743   N/A   21232  
N/A   21232   49 *   PS0079   19097   22911   N/A   1346 50   PS0095   18541  
19720   N/A   20766   N/A   20766   50 *   PS0076   18405   22234   N/A   1150 *
  114200   19976.4   23887.1   0   0   N/A   0   *     114443   18911.5  
20599.2   N/A   1565 *   114277   16897   23947.8   0   0   N/A   0   *    
114462   18861.8   20117.4   N/A   1855 *   114445   20944.7   21588.8   1203.3
  1508   N/A   1508   *     PS0093   18132.7   21783.8   N/A   1515 *   PS0086  
16303.3   19905.3   1122.4   1358   N/A   1358            

where:

 

TSN

   =    Time Since New

TSO

   =    Time Since Overhaul

TSHSI

   =    Time Since Hot Section Inspection

CSN

   =    Cycle Since New

CSO

   =    Cycle Since Overhaul

CSHSI

   =    Cycle Since Hot Section Inspection

Note: The information contained in this Annex was presented to P&WC by the
Customer and is valid as of July 18, 2005. Customer acknowledges that P&WC
relied upon such information in entering into this Agreement and in determining
the Hourly Rate.

--------------------------------------------------------------------------------

* These are spare engines added to this agreement – the times are valid as of
April 3, 2006.

Any discrepancies found by P&WC will be the sole responsibility of Customer and
may result in an adjustment of the Hourly Rate by P&WC or the exercise of such
other recourse as P&WC has under the Agreement.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   23

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX B - LCF, HSI and FUEL NOZZLE KIT COMPONENTS

 

A. LCF COMPONENTS

 

1. The following LCF Components are covered under this Agreement. The scope of
services shall be subject to Annex C.

 

Rotor, Compressor, 1st Stage

Rotor, Compressor, 2nd Stage

Rotor, Compressor, 3rd Stage

Rotor, Compressor, 4th Stage

Compressor Rotor Shaft

  

Compressor Impeller

Compressor Turbine Disk

Disk, Power Turbine, 1st Stage

Disk, Power Turbine, 2nd Stage

 

B. HSI COMPONENTS

 

1. The following HSI Components are covered under this Agreement. The scope of
services shall be subject to Annex C.

 

Small Exit Duct Assembly

CT Vane Ring

CT Disk and Blades

Shroud Housing Retaining Bolts

CT Shroud Segments

Combustion Chamber, outer liner

Combustion Chamber, inner liner

1st Stage PT Vane

  

#2 Bearing Cover Flange

#2 Bearing Cover Locating Plate

CT Shroud Housing

Sealing Ring(s),

PT Stator Housing

The Designated Facility for HSI Services as described in Annex C shall, at the
inception of this Agreement, be Customer. However, the Parties acknowledge and
agree that should the aforementioned HSI Services be performed at a different
Designated facility, the Hourly Rate may be increased to consider any
labor-related incremental costs that P&WC may have to incur as a result thereof.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   24

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX C - SCOPE OF SERVICES

 

1.0 GENERAL

 

  1.1 Annex C further defines the extent of Engine Maintenance Services to be
provided by P&WC under this Agreement. The requirements for Engine induction and
restoration are defined in the applicable Service Centre Specification. P&WC
shall provide the Customer with a copy of such specification upon request by
Customer.

 

  1.2 An HSI or HSI Repair shall be performed when indicated by ECTM® by
borescope inspection, hard time intervals or as determined by P&WC in
conjunction with Customer to optimize shop visit scheduling. P&WC reserves the
right to determine if an HSI or HSI Repair is required.

 

  1.3 Unscheduled replacement of any Accessory by a serviceable unit as a
consequence of confirmed failure due to another Component or Engine induced
malfunction is covered under this Agreement

 

  1.4 Costs related to the incorporation of service bulletins applicable to
components under this Agreement covered through commercial support programs, at
time of Engine Module scheduled shop visits or as described in the commercial
support program notification and minimum service bulletin(s) will be covered
under the terms of this Agreement.

 

  1.5 P&WC may from time to time, offer the option to exchange Engines for
convenient purpose. Finalization of such exchange would require mutual agreement
from both Parties and would be subject to Customer, or if the Customer does not
own the Engine, the owner of the Engine to enter into a P&WC Engine Exchange
Agreement which shall effect the transfer of title of the Engines.

 

2.0 FUEL NOZZLE KIT REFURBISHMENT

 

  2.1 Fuel nozzle refurbishment costs are included in the TCP® coverage at
Overhaul of the gas generator module only. It excludes all costs associated with
fuel nozzle restoration outside the gas generator scheduled Overhaul visit.

 

  2.2 The Customer agrees to the fuel nozzle restoration interval stipulated in
Annex E.

 

3.0 HSI

 

  3.1 An HSI or HSI repair will be performed in accordance with the PT6A Engine
Maintenance Manual inspection criteria. Repairs may use in-service inspection
criteria as deemed applicable.

 

  3.2 HSI Components coverage includes the cost to Repair or replace (if
unserviceable or non-repairable per the Engine Maintenance Manual), as the case
may be, the HSI Components listed in Annex B, part B, at a Designated Facility.

 

  3.3 Customer shall keep, for the duration of this Agreement, a minimum of
three (3) P&WC HSI kits in relation to the HSI Components in inventory.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   25

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  3.4 Customer shall provide the Designated Facility and the FMP® PM with the
following information at time of HSI:

 

  3.4.1 Reason for Removal;

 

  3.4.2 CT Disk serial number, LCF card, and Trim Weight Locations;

 

  3.4.3 Engine serial numbers, TSN, CSN, TSO, CSO, TSHSI and CSHSI.

The Designated Facility must provide immediately after the HSI inspection, an
electronic copy of the HSI inspection information sheet to the FMP® PM for cost
evaluation and part logistics disposition.

 

4.0 ACCESSORY WORKSCOPE

 

  4.1 This Agreement covers those costs associated with the Accessories listed
below, as follows:

 

  4.2 Accessories removed for BUR (Field Level Maintenance) are not covered
under the terms of this Agreement.

 

  4.3 Accessories not installed on the Engine module prior to its removal are
not covered under the terms of this Agreement.

 

  4.4 The following defines the Accessory workscope to be performed by P&WC, at
time of Engine/Module shop visit for Repair, HSI or Overhaul.

Note: Customers approved Fleet Accessories Time Between Overhaul (TBO) is 12,000
cycles.

 

     Repair    HSI   

GGV1 & PSV1

  

GGV2 & PSV2

Bleed Valve

   FC    FC    FC    O/H

Chip Detector

   FC    FC    FC    O/H

Flow Divider/Dump Valve

   V    V    V    O/H

Fuel Nozzle set

   C/FC&R    C/FC&R    C\FC&R    O/H

Oil Filter

   C&I    C&I    C&I    O/H

T-5 Harness

   FC    FC    FC    O/H

T-5 Thermocouples

   FC    FC    FC    O/H

T1 Trim Stick

   FC    FC    FC    O/H

Propeller Governor Unit

   V    V    OH (See Note 1 & 2)

Fuel Control Unit

   V    V    OH (See Note 1 & 2)

Fuel Pump

   V    V    OH (See Note 1 & 2)

Thermostatic By-Pass & Check Valve

   V    V    V    O/H

Oil-to-Fuel Heater

   V    V    V    O/H

Ignition Exciter

   V    V    V    O/H

 

  Note 1: Accessories received with less than 80% TSO accumulated will be
functionally \ bench check only.

  Note 2: The following accessories have specific hard time intervals to
respect: Fuel Control Unit, Fuel Pump and Propeller Governor. Refer to SB 14003
for TBO intervals (accessories table)

Codes:

 

V:

   Visually inspect (Maintenance Manual)

C&I:

   Clean and Inspect, reinstall if serviceable (Maintenance Manual)

FC:

   Functional/Bench check (Maintenance Manual)

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   26

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

C/FC&R:

   Clean, Functionally Check and Repair deviating Nozzles as necessary
(Maintenance Manual)

O/H:

   Per Overhaul Manual Instructions

 

5.0 LCF HARDWARE

 

  5.1 P&WC will replace an LCF Component listed in Annex B which is accessible
at time of shop visit, if the cycles remaining on the subject Component is
insufficient to reach the next scheduled module shop visit or HSI interval that
will permit access to that LCF Component. At its option, P&WC may elect to
install serviceable LCF Components.

 

  5.2 LCF Components removed by P&WC will be returned to Customer.

 

6.0 ENGINE MODULE – SCHEDULE VISIT (BASIC WORKSCOPE)

 

  6.1 Gas Generator Visit 1 (GGV1) – Repair

 

  •   Limited workscope as defined in Light Overhaul Manual & SB 14003

 

  •   Module includes

 

  •   Basic module (AGB/Compressor Assembly)

 

  •   CT Disk Balancing assembly

 

  •   CT vane ring assembly

 

  •   Liners / First stage PT vane ring

 

  •   Fuel Nozzles & Fuel Flow divider

 

  •   Bleed Valve / trim stick / Ignition plugs & cables

 

  •   FCU, Fuel pump (see Annex C, Para 4.4)

 

  6.2 Gas Generator Visit 2 (GGV2) – Overhaul

 

  •   Complete overhaul per the Engine Overhaul Manual & SB 14003

 

  •   Module includes

 

  •   Basic module (AGB/Compressor Assembly)

 

  •   CT Disk Balancing assembly

 

  •   CT vane ring assembly

 

  •   Liners / First stage PT vane ring

 

  •   Fuel Nozzles & Fuel Flow divider

 

  •   Bleed Valve / trim stick / Ignition plugs & cables

 

  •   FCU, Fuel pump (see Annex C, Para 4.4)

 

  •   Overhaul inner & outer liners

 

  •   Overhaul, first stage P.T. Vane Ring.

 

  6.3 Power Section Visit 1 (PSV1) – Repair

 

  6.3.1 Work performed at PWC facility

 

  •   Limited workscope as defined in Light Overhaul Manual & SB 14003

 

  •   Module includes

 

  •   Basic module ( RGB front & rear cases assy, PT rotor Balancing assembly,
exhaust duct case & PT stator housing assembly)

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   27

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  •   T5 system, chip detector

 

  •   Propeller Governor

 

  6.3.2 Work performed in conjunction with Customer’ Approved Repair facility &
PWC facility

 

  •   Limited workscope as defined in Light Overhaul Manual & SB 14003 with the
following exception:

 

  •   After Power Section complete re-assembly.the module will be tested
“On-Wing” in accordance with the A/C Maintenance Manual (module replacement).

 

  •   If RGB gearing is replaced during this visit, the complete power section
will require a “Test Cell” run.

 

  •   Customer Responsibilities

 

  •   Limited teardown of the module not including the RGB front & rear cases.

 

  •   Shipment of the PT Rotor Balancing Assembly to the PWC facility

 

  •   Cleaning, inspection of the remaining parts: PT vane rings, PT stator
housing, T5 components, exhaust case & first stage sun gear. (refer to limited
workscope)

 

  •   Provide inspection report to FMP/PM for parts disposition.

 

  •   Re-assemble module with new or serviceable components.

 

  •   Mate to gas generator module & test

 

  •   Provide engine log book certification

 

  •   PWC’ Responsibilities

 

  •   Dismantle PT Rotor Balancing Assembly

 

  •   Clean & inspect detail parts (refer to limited workscope)

 

  •   Provide inspection report to FMP/PM for parts disposition.

 

  •   Re-assemble & balance the PT Rotor Balancing Assembly per OH man.

 

  •   Provide certification documents to the Customer for log book incorporation

 

  6.4 Power Section Visit 2 (PSV2) – Overhaul

 

  •   Complete overhaul per the Engine Overhaul Manual & SB 14003

 

  •   Module includes

 

  •   Basic module (RGB front & rear cases assy, PT rotor Balancing assembly,
exhaust duct case & PT stator housing assembly)

 

  •   T5 system, chip detector

 

  •   Propeller Governor (see Annex C, Paragraph 4.4)

 

  6.5 Hot Section Kit Inspection

 

  •   If HSI Kit cycles remaining are greater than 1000 cycles , perform a Hot
Section Inspection (ref. M/M 72-00-00 / 72-50-01) using In-Service limits. Log
book should be annotated: TTSHSI : Time Continu HSI.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   28

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  •   If HSI Kit cycles remaining are lower than 1000 cycles, perform a Hot
Section Inspection (ref. M/M 72-00-00 / 72-50-01) using HSI limits. Log book
should be annotated: TTSHSI= 0 hr

Customer Responsibilities (Field HSI’s)

 

  •   Perform a pre-HSI engine performance ground run / record results per the
Aircraft OEM instructions;

 

  •   Hot section kit: removal, disassembly, cleaning as required, inspection of
detail components, generate an electronic inspection sheet which will includes
actual parts condition and disposition, assemble serviceable parts, grind
segments & adjust CT tip clearance per the PT6A-67D Maintenance Manual;

 

  •   CT disk balancing assembly: de-blading, re-blading, inspection,
balancing & grinding of blade tips per the OH manual instructions;

 

  •   Ordered the necessary serviceable / new components to re-build the HSI
kit;

 

  •   Perform a post-HSI engine performance ground run / record results per the
Aircraft OEM instructions;

 

  •   Provide copy of the engine ground runs figures (typical Beechcraft –
Ground Performance Worksheet/B1900) and the electronic inspection sheets (Form
PWC 10514) to PWC in a timely fashion; and

 

  •   Annotate Gas Generator Log Book.

P&WC’s Responsibilities (Field HSI’s)

 

  •   Provide serviceable/new components to rebuild the Hot Section Kit in a
timely fashion.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   29

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX D – ON-SITE ENGINE

On-Site Engine

 

1. On-Site rental Engine. P&WC shall, through P&WCL, cause to be established and
maintained at Customer’s facilities situated in Cheyenne, Wyoming, an on-site
rental Engine (the “On-Site Engine”) for the duration of this Agreement and for
the purposes more fully detailed hereunder.

 

2. Rental Agreement. The Customer’s right to have access to and use the On-Site
Rental Engine will be conditional upon the Customer’s execution of and
compliance with P&WCL’s standard engine rental agreement. In the event of any
inconsistencies between the terms of this Annex D and the terms of such engine
rental agreement, the terms of this Annex D shall prevail.

 

3. Installation. In the event that the Customer’s Engine requires removal for
Overhaul, HSI or BUER, and all of the Customer’s spare engines are installed,
the Customer shall then be entitled to install the On-Site Engine rental Engine.

 

4. Delivery. P&WCL shall deliver the On-Site Rental Engine D.D.P. (Incoterms
2000) Customer’s facility.

 

5. Fees. The On-Site Rental Engine rate shall be the then current TCP® Hourly
Rate per EFH. Hours used shall be reported per paragraph 10.13.

 

6. Remove Engines. The Customer shall ship the Engine or Engine Module requiring
Engine Maintenance Services covered hereunder (the “Removed Engine”) to the
Designated Facility within ten (10) working days from the actual removal date.

 

7. Removal of the On-Site Rental Engine. The On-Site Rental Engine shall remain
on-wing only for the period required for the HSI, Overhaul or BUR. No later than
10 days following the Customer’s receipt of the Removed Engine. In the event
that the (10) day period is exceeded, P&WCL’s published standard rental engine
rate shall apply and be invoiced to the Customer until such time as the On-Site
Rental Engine is removed from Customer’s aircraft.

 

8. Maintenance. The On-Site Engine shall be maintained by the Customer using the
same maintenance practices and inspection intervals as the Engines covered under
this Agreement and Annex E. However, the Customer acknowledges that the On-Site
Rental Engine is subject to a “hard time” threshold inspection interval and
shall be removed from service prior to the threshold inspection interval
published in the applicable service bulletins or maintenance manual.

 

9. Return. At suspension, termination or expiration of this Agreement, Customer
shall immediately return the On-Site Rental Engine:

 

  i. C.I.P. (Incoterms 2000) to P&WC’s Designated Facility;

 

  ii. in substantially the same condition as when supplied by P&WC to the
Customer, with all Accessories, LRUs and other supplies, if applicable, normal
wear and tear resulting from operation in accordance with the terms set forth
herein excluded;

 

  iii. with a complete list of all flight log or technical log entries against
the On-Site Rental Engine together with full particulars of the corrective
actions. In addition to P&WC’s other rights and remedies at law, in the event
Customer fails to return the On-Site Rental Engine in accordance with the terms
of this Agreement,

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   30

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

     Customer hereby grants P&WC and P&WCL the right to enter onto its premises,
or to secure such right if the premises are not Customer’s, to recover such
On-Site Rental Engine and shall reimburse P&WC and P&WCL for all costs incurred
in recovering the On-Site Rental Engine and effecting entry onto premises.

 

10. Additional Rental Engine Support. In the event that the Customer requires a
rental engine (other than the On-Site Rental Engine), P&WCL shall endeavor to
supply a rental engine to the Customer, subject to Engine availability and
execution by the Customer of P&WCL’s standard rental engine agreement, at the
applicable rental rate.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   31

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX E - MAINTENANCE TASKS, INTERVALS AND OPERATIONAL GUIDELINES

 

1.0 ENGINE MAINTENANCE CONDITIONS

The Customer shall operate and maintain the Engines and components in accordance
with the Aircraft Flight Manual, Pilot’s Operating Handbook, the applicable
Engine Maintenance Manual, recommended Service Bulletins, the terms and
conditions of this Agreement and any other instructions and recommendations
issued by P&WC or the aircraft manufacturer. In addition, the following
maintenance tasks are or will be performed at the indicated intervals for each
such Engine and the Customer shall transfer the recommended tasks\intervals into
its approved maintenance program within the next ninety (90) days:

 

  Note 1: The tasks and intervals below may be supplemented, adjusted, or
removed at any time at P&WC’s discretion, based on review of Engine samples.

 

  Note 2: Unless otherwise specified below, all Engine maintenance tasks and
intervals listed in the applicable aircraft and Engine Maintenance Manual are to
be performed.

Engine Model: PT6A-67D

 

       

TASKS

  

INTERVAL

     GENERAL   

1

    

Gas Generator – Overhaul

Power Section – Overhaul

(Ref: SB 14003R10 – Option C)

  

GGV1 = 12,000 cycles

GGv2 = 24,000 cycles

PSV1 = 8,000 cycles

PSV2 = 16,000 cycles

2

    

Hot Section Inspection interval

  

6000 cycles or based on ECTM® and borescope inspection

     Web ECTM® (Ref. SIL Gen-055)   

1

    

WebECTM®

  

daily data collection

2

    

Data input & analysis

  

Done by DAC

3

    

Maintenance actions recorded in ECTM® data

  

When applicable

4

    

ADAS+ download to turbine tracker

  

Weekly – (Upon Installation)

5

    

Trend Alert

  

ITT = 15degC, Ng = 1%

     PROPELLER   

1

    

Dynamic balance

  

1000 hrs max.

2

    

Check primary blade angle

  

1000 hrs max.

3

     Inspect slip rings & brush block assembly, clean as necessary, inspect
de-icing leads & de-icing mats   

75 hrs max.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   32

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

       

TASKS

  

INTERVAL

     CLEANING   

1

     Compressor wash (water)    As required based on Customer’s experience

2

     Turbine wash (water )    As required based on Customer’s experience

3

     Engine external wash    As required based on Customer’s experience

4

     Performance recovery wash (cleaning agent)    As required based on
Customer’s experience and if ECTM® trend dictates      FUEL SYSTEM   

1

     Fuel nozzle inspection    650 hrs*

2

     Fuel pump filters replacement    600 hrs

3

     If Sundstrand pump is installed – inspect for corrosion & fretting    600
hrs

3

     Clean gas generator. Case drain valves    At fuel nozzle inspection

 

--------------------------------------------------------------------------------

* P&WC shall have the right to adjust, in consultation with Customer, this
interval should hot section condition trends show evidence that the fuel nozzles
and flow divider have been run beyond the optimum removal interval.

 

     BORESCOPE INSPECTION    By qualified personnel

1

     Hot section inspection    At fuel nozzle replacement

2

     Compressor inlet    At fuel nozzle replacement

3

     Oil, scavenge pump, Inlet screen    1000 hrs      IGNITION   

1

     Inspect ignitors and excitor box    200 hrs.

2

     Replace ignitors    On Condition

3

     Visual inspection of ignition cables    When ignitors are replaced      AIR
  

1

     Bleed valve operational check    1000 hrs max and if trend dictates

2

     P3 filter check    400 hrs max.

3

     P3 filter replacement    1000 hrs max.      INDICATION   

1

     ADAS calibration check (if fitted)    Initial 300 hrs (two consecutive
calibrations) then every 1000 hours

2

     ITT and Torque verification    1000 hrs max. and if trend dictates

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   33

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

       

TASKS

  

INTERVAL

     OIL   

1

     Main oil filter inspection    200 hrs max.

2

     Main oil filter replacement    1000 hrs max.

3

     Oil filter patch check    As requested by P&WC

4

     Chip detector - open circuit check    50 hrs max.

5

     Chip detector - continuity check (including wiring harness / terminals if
fitted)    600 hrs      ACCESSORIES   

1

     Propeller Governor – inspect per SB 14236    1000 hrs.

2

     Fuel Heater - inspect per Maint. Man    1000 hrs.      POWER TURBINE BLADES
  

1

     PRE SB 14172 with more than 1500 hrs    200 hrs.

2

     POST SB 14172 with more than 4000 hrs but less than 12,000 hours since new
   200 hrs.

3

     POST SB 14172 with more than 12,000 hrs but less than 14,000 hours    50
hrs.

4

     POST SB 14172 with more than 14,000 hrs    25 hrs.      OPERATIONAL
GUIDELINES   

1

     Use of MTOP (Maximum Take-Off Power)    Not to be used unless required.

2

     Reduced Take-off, climb and cruise power    Recommended unless conditions
dictate otherwise

3

     Reverse propeller operation    Not recommended unless situation dictates
otherwise. Disking (flat pitch) is recommended to minimize FOD.

4

     Inertial separator    Recommended for ground operations to minimize FOD
except for high power ground performance check.

5

     Battery program    Per OEM recommendations.

6

     Single Engine run (if use)    Record abbreviated cycles

7

     Starting   

GPU is recommended.

During start cycle, obtain max. stabilized Ng speed prior fuel induction.

8

     Engine Cooldown    Two minutes at minimum obtainable ITT at Ground Idle
prior to shutdown.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   34

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX F - MISSION PROFILE AND OPERATING ENVIRONMENT

--------------------------------------------------------------------------------

 

1.0 CUSTOMER PROFILE

 

  1.1 The Hourly Rate is based on the Customer Profile declared by Customer. Any
modifications to the Customer Profile or changes in geographical or operating
environment must be reported promptly to P&WC and may result in an adjustment to
the Hourly Rate referenced in this Agreement.

 

  1.2 The Customer Profile under this Agreement is for Engines used in the
regional airline flight profile submitted by Customer as indicated below and
which are operated within the limitations specified in the applicable section of
the aircraft flight manual.

 

  1.3 The Fleet under this Agreement shall consist of 50 installed Engines and
three (3) spares as referenced in Annex “A”.

 

  1.3.1 annual utilization of each engine module of xxxxx1 Engine Hours + / -
5%;

 

  1.3.2 annual average cycle ratio of XXXX1 cycle/hour +/- 5%;

 

  1.3.3 Overhaul interval achieved at 24,000 cycles for gas generator and 16,000
cycles for power section modules;

 

  1.3.4 HSI initial interval set at 6,000 cycles for the hot section, interval
subject to adjustment based on ETCM® and borescope inspection results.

 

  1.3.5 Gas Generator Midlife Inspection 12,000 cycles;

 

  1.3.6 Power Section – Midlife Inspection 8,000 cycles.

 

2.0 OPERATING ENVIRONMENT

 

Hub:    Cheyenne, WY       Route Structure:      

Mid-West, USA

South-West, USA

 

--------------------------------------------------------------------------------

1 Material omitted pursuant to a request for confidential treatment. Omitted
material has been furnished separately to the SEC.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   35

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX G - MONTHLY REPORT FORM

--------------------------------------------------------------------------------

 

TCP® Agreement Number: 03-1907    Report for the month of: Date

INSTALLED ENGINES AT MONTHS END

 

Aircraft Information   Engine Status at month end       Engine Monthly
Utilisation A/C
Tail
#   A/C
S/N   A/C
Hours
this
month   A/C
Cycles
this
month   Engine
Position   Engine
S/N   TSN
Month
end   CSN
Month
End   TSO   TCSO   TSHSI   CSHSI   or   EFH
Flown
This
Month   Cycles
this
Month         Total for Fleet   Note: When reporting for the first time please
complete all fields       Total for Active     Hours   Cycles   TSN & CSN
mandatory for following months     Hours   Cycles     0   0                    
0   0

REMOVAL & INSTALLATION - ENGINE ACTIVITY THIS MONTH

 

A/C
Tail
#   A/C
S/N   Engine
S/N   Engine
Position   Remove   Installed   Date   TSN
remove
or Install   CSN
remove
or Install   Cause
for
Removal   EFH
this
month
removed
engine   Cycles
this
month
removed
engine Note: Please check appropriate column “Removed” or “Installed” and
complete required information   Total for Removed                     Hours  
Cycles                     0   0

SPARE ENGINE STATUS

 

Engine
S/N   TSN   CSN   TSO   TCSO   TSHSI   CSHSI   Location

 

Signature:

 

 

Date:

 

 

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   36

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX H - WIRE TRANSFER INSTRUCTIONS

--------------------------------------------------------------------------------

In the event that a wire transfer requires to be made, please instruct your bank
to pay as follows for payments crediting our account at the Bank of Montreal in
Canada.

US DOLLAR PAYMENT ROUTING - INTERNATIONAL AND CANADIAN CUSTOMER

 

Pay through:

   Bank of Montreal       International Banking, Head Office       Montreal,
Quebec       Swift Address:    xxxxxxxx1

Account with Institution:

   BANK OF MONTREAL       Rue St-Charles Ouest,       Longueuil, Quebec      
Branch Transit Number:    xxxx1

Beneficiary:

   Pratt & Whitney Canada Corp.       Longueuil, Quebec, Canada   

US DOLLAR PAYMENT ROUTING - US CUSTOMER (ONLY)

 

Pay through:

   Harris Bank International Corporation, New York, N.Y

(Destination Bank)

   Swift Code:    xxxxxxx1    FEDWIRE ABA #:    xxxxxxxx1    Or, CHIPS
Participant ABA #:    xxxxx1 Beneficiary’s Bank    Bank of Montreal      
International Banking H.O. Montreal       Swift Code:    xxxxxxxx1    Account
Number:    xxxxxxxx1    Or, CHIPS UID:    xxxxxxx1    (if CHIPS Network used)   

Beneficiary:

   xxxxxxxxxx1   

 

--------------------------------------------------------------------------------

1 Material omitted pursuant to a request for confidential treatment. Omitted
material has been furnished separately to the SEC.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   37

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

  Pratt & Whitney Canada Corp.     Longueuil, Quebec, Canada  

 

NOTE: PLEASE INCLUDE ALL INVOICE NUMBERS ON WIRE TRANSFERS AND FAX ALL PAYMENT
DETAILS TO xxxxxxxxxx1.

 

--------------------------------------------------------------------------------

1 Material omitted pursuant to a request for confidential treatment. Omitted
material has been furnished separately to the SEC.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   38

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX I – DAC SERVICES

 

1. P&WC agrees to:

 

  a) provide access to the TurbineTracker™ system for review of fleet data;

 

  b) provide User and Maintainer On-The-Job-Training (OJT). Training will also
be available via CD-ROM and DAC’s facility;

 

  c) have the data received from TurbineTracker™ analyzed at P&WC’s approved
DAC;

 

  d) have the DAC provide to the Customer recommendations based on data
received; and

 

  e) provide to Customer through the DAC, a regular report outlining fleet
condition status.

 

2. CUSTOMER agrees to:

a) on a weekly basis, provide electronic data to the DAC. Should Customer fail
to provide the data, Customer’s Hourly Rate will be subject to a 5% upward rate
adjustment; and

b) be registered with the P&WC approved DAC and act upon recommendation(s)
received from the DAC and / or P&WC based on trend shift(s) and/or other usage
information.

The Parties acknowledge that the foregoing Annex I is subject to the provisions
of Section 11.0 hereof.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   39

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX J- WARRANTY

 

  1. P&WC warrants that Engine Overhaul and Repair services will comply with
applicable P&WC specifications and conform generally with standards of good
workmanship in the industry. P&WC further warrants that, at time of delivery,
new and used serviceable replacement parts will be free from defects in material
and manufacture. Details concerning this warranty are found below.

 

  2. Exclusive Remedy

P&WC will provide the following remedy in the event of an unplanned engine
removal that results from defects in the parts or services provided, and, that
occurs within the applicable period of warranty coverage:

 

  •   Correct the defective condition and any damage to the engine resulting
from that condition;

 

  •   Reimburse reasonable removal and installation charges;

 

  •   Reimburse reasonable shipping charges;

 

  •   Waive the daily rate applicable to any P&WC rental engine leased to
replace the Customer’s damaged engine (normal hourly operating charges will
still apply).

 

  3. Coverage Periods

All warranty claims must be made within the maximum operating hours after
delivery and the maximum time after delivery as indicated in the table below.
During this time, warranty coverage is fully transferable to another lawful
commercial operators of the aircraft.

 

Category of Engine Work

  

Operating Hours

  

Time

after
Delivery

Engine Overhaul (Comprehensive Coverage)

  

1,000 hours

   1 year

Engine Overhaul (Workmanship Coverage)

  

Full Published TBO (prorated after 1,000 hrs)

   No Limit

Tested Engine Repairs

  

500 hours

   1 year

Untested Engine Repairs (including HSI)

  

500 hours

   90 Days

 

  4. Two separate levels of warranty coverage are provided with respect to
engine overhaul work: i) the Comprehensive coverage, and ii) the Full TBO
Workmanship coverage.

Comprehensive Warranty Coverage. The comprehensive warranty coverage remains in
effect from the time of delivery for 1,000 operating hours or 1 year, whichever
sooner occurs. During this time, the Customer enjoys full coverage against the
malfunction or failure of the engine for causes other than those provided in the
Exclusions and Limitations section below. This coverage extends not only to
defects in material and workmanship, but also to the failure of component engine
parts that are inspected and replaced at Overhaul. This coverage also extends to
Customer-supplied parts, but only if those parts are either in new condition, or
are accompanied by a Pratt & Whitney Canada Service Centre Network overhaul tag.

Full TBO Workmanship. After the expiration of the comprehensive coverage, the
workmanship coverage remains in effect on a prorated basis until the conclusion
of the TBO interval, as published from time to time by P&WC. During this time,
the Customer is protected against defects in workmanship in the Overhaul
Services performed by a Pratt &

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   40

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

Whitney Canada Service Centre. The Customer will be assessed a prorated portion
of the cost of Repair and incidental charges. The applicable assessment is based
on the percentage of the remaining TBO consumed at the time of the warranty
claim. The operation of the workmanship warranty is illustrated in the chart
below:

COMMERCIAL OVERHAUL WARRANTY COVERAGE

LOGO [g56685img1.jpg]

 

5. Exclusions and Limitations

Pratt & Whitney Canada Service Centres’ warranties described above will be void
in the following circumstances:

 

  •   If the engine is subjected to improper preservation, storage,
installation, operation, or maintenance;

 

  •   If the engine has been operated or maintained in a manner not in
compliance with the instructions of P&WC or the aircraft manufacturer;

 

  •   If the engine has been subjected to abuse, misuse, or neglect, or has been
damaged by foreign object, electrical arcing, corrosion, erosion, accident, or
any other factor not within the control of P&WC; or,

 

  •   If the engine has been repaired or altered at any facility other than
those of the Pratt & Whitney Canada Service Centre Network.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   41

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

ANNEX K - ADAS+

 

1. P&WC agrees to:

 

  a) supply the Customer with the ADAS+ hardware. This hardware will consist of
the ADAS+ processor assembly, all necessary wiring, all required sensors, the
cockpit display, and the associated mounting hardware download cable will also
be included for each main operating base;

 

  b) cover the installation costs of the ADAS+ hardware;

 

  c) provide the Monitor Link Program™ (MLP™) software along with updates to
configure the ADAS+ system and download data;

 

  d) provide access to the TurbineTracker™ system for review of fleet data;

 

  e) provide training support during initial installation via CD-ROM and at the
ADAS+ OEM’s facility;

 

  f) have the data received from TurbineTracker™ analyzed at P&WC’s approved
Designated Analysis Centre (DAC), Altair Avionics Corp;

 

  g) have the DAC provide to the Customer recommendations based on data
received;

 

  h) provide to the Customer through the DAC, a regular report outlining fleet
condition status;

 

  i) provide ADAS+ spares for the duration of the FMP® Agreement; and

 

  j) provide ADAS+ maintenance support.

 

2. The CUSTOMER agrees to:

 

  a) maintain an FMP® Agreement with P&WC for all aircraft fitted with the ADAS+
and equipped with Engines covered under this Agreement;

 

  b) supply a laptop computer installed with Windows 98 or a later operating
system and have Internet access;

 

  c) maintain the ADAS+ in an operational status once installed;

 

  d) download, on a weekly basis, data from the ADAS+ to the TurbineTracker™
system. Should the Customer fail to download the data, Customer’s Hourly Rate
will be subject to a 5% upward rate adjustment;

 

  e) cover any installation delay costs in the event that Customer is the cause
of the delay and an installation team was dispatched to Customer to perform the
installation ( delay must be beyond Customer’s reasonable control);

 

  f) be registered with the P&WC approved DAC and act upon recommendation(s)
received from the DAC and / or P&WC based on trend shift(s) and/or other usage
information;

 

  g) complete the scheduled calibration checks and all maintenance as defined in
the ADAS+ operating manual per the Original Equipment Manufacture’s
requirements; and

 

  h) designate an “ADAS+ representative” within its organization to be
responsible for the timely download of data, operation of the system and
on-going system maintenance.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   42

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

3. OWNERSHIP OF ADAS+ AND MONITORING EQUIPMENT

The ADAS+ hardware along with the supporting software shall remain the personal
property of Pratt & Whitney Canada Leasing GP. (“P&WCL”), and no item thereof
shall become a fixture at the Customer’s facility notwithstanding its
installation on or attachment to real property or any improvement thereon. The
Customer shall not acquire any interest in title, or equity in the ADAS+ and
equipment. Plates or markings may be affixed to or placed on P&WCL property to
indicate ownership. The Customer shall at all times keep P&WCL’s property free
and clear from all liens, encumbrances and claims of any of its creditors or
other persons. The Customer shall immediately notify P&WCL of any intent to sell
or lease its aircraft.

 

4. OWNERSHIP OF CERTAIN PROPRIETARY RIGHTS

The Customer shall acquire no rights or interest in any software, formulas,
patterns, devices, inventions, or process, copyright, patent, and other
intellectual and proprietary rights or similar items of property, which are or
may become used in connection with the ADAS+.

 

5. ACTIONS BY THE CUSTOMER

 

  a) The Customer shall not move, remove, alter, or change in any way the
permanent installation of the ADAS+ without prior written consent of P&WC or as
directed by Altair.

 

  b) Once an installation date for ADAS+ has been agreed to between the Customer
and P&WC, the Customer may cancel installation by giving seventy-two (72) hours
prior written notice. Should the Customer fail to provide sufficient notice as
stated above, (unless the Customer can reasonably demonstrate that the notice
could have not been provided within the aforementioned time period), Customer
will compensate P&WC as follows:

The Customer will reimburse P&WC all costs to cover the cancellation of
installation. In particular, and without limitation, the cost(s) resulting from
or in connection to the following;

Airfare

Hotel

Employee standby

 

6. UPGRADE OR ALTERING ADAS+

P&WCL shall at all times have the right to replace or substantially alter any
item of the ADAS+, add additional equipment, or revise any operating procedures.
Replacement, alterations, or additions of equipment shall belong to and become
property of P&WCL.

 

7. ADAS+ BECOMES INOPERATIVE

In the event that the equipment covered herein becomes inoperative as a result
of conditions beyond either P&WCL or P&WC’s control (such as but not limited to:
fire, flood, lightning strike, explosion, vandalism, riot, war, rebellion, or
any other belligerent acts), neither P&WCL or P&WC shall not be liable for
consequences resulting from such failure. The Customer further agrees to
reimburse P&WC or P&WCL, for any repairs necessitated by acts or conditions
beyond either P&WCL or P&WC’s control, as the case may be.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   43

 

  P&WC      Customer       



--------------------------------------------------------------------------------

Great Lakes Aviation

PT6A-67D TCP® # 03-1907    July 19, 2006

 

8. RETURN OF ADAS+

At expiration of the FMP® Agreement, or termination of the Agreement at any time
before its expiration, the ADAS+ system will be removed from the aircraft by the
Customer and returned to P&WC in the event the Customer does not purchase the
ADAS+ system. The Customer owner shall have the option to purchase the ADAS+
system at a price to be agreed upon at expiration of the FMP®, or termination of
the Agreement at any time before its expiration.

 

The disclosure of this document is subject to the restrictions of Article 14.0
contained herein

   44

 

  P&WC      Customer       